Citation Nr: 0702863	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected pulmonary 
tuberculosis.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected pulmonary 
tuberculosis.

4.  Entitlement to service connection for peptic ulcer 
disease, to include as secondary to service-connected 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1946 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, that denied the veteran's claim 
of entitlement to a disability rating in excess of zero 
percent for pulmonary tuberculosis and also denied the 
veteran's claims for service connection for diabetes 
mellitus, hypertension, and peptic ulcer disease, each 
including as secondary to service-connected pulmonary 
tuberculosis.  The veteran perfected a timely appeal on these 
claims in May 2004 and requested a Travel Board hearing.  
Later that same month, the veteran withdrew his Travel Board 
hearing request in writing.  See 38 C.F.R. § 20.704(e) 
(2006).

In November 2006, the veteran's service representative filed 
a motion requesting that this appeal be advanced on the 
Board's docket due to the veteran's advanced age.  The Board 
granted this motion in January 2007.


FINDINGS OF FACT

1.  The veteran's service-connected pulmonary tuberculosis 
has not been manifested by far advanced lesions and it is not 
currently active or symptomatic.

2.  The medical evidence does not show diabetes mellitus 
during service or for many years thereafter; there is no 
competent evidence of a nexus between the veteran's currently 
diagnosed diabetes mellitus and service; there is no 
competent evidence to show that it was caused or aggravated 
by the veteran's service-connected pulmonary tuberculosis, to 
include treatment received for the lung disease.

3.  The medical evidence does not show hypertension during 
service or for many years thereafter; there is no competent 
evidence of a nexus between the veteran's currently diagnosed 
hypertension and service; there is no competent evidence to 
show that it was caused or aggravated by the veteran's 
service-connected pulmonary tuberculosis, to include 
treatment for same.  

4.  The medical evidence does not show peptic ulcer disease 
during service or for many years thereafter; there is no 
competent evidence of a nexus between peptic ulcer disease or 
a duodenal ulcer and service; there is no competent evidence 
to show that peptic ulcer disease was caused or aggravated by 
the veteran's service-connected pulmonary tuberculosis, to 
include treatment for same.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.96, 4.97, 
Diagnostic Code 6723 (2006).

2.  Diabetes mellitus was not incurred or aggravated during 
active service, nor may it be presumed to have been incurred 
therein; the veteran's diabetes is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Hypertension was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein; the veteran's hypertension is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).
4.  Peptic ulcer disease was not incurred or aggravated 
during active service, nor may it be presumed to have been 
incurred therein; the veteran's peptic ulcer disease is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2002 and July 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  
That is, the veteran was effectively informed to submit all 
relevant evidence in his possession and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the RO fail 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
for the disability on appeal, the Board finds no prejudice to 
him in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where Board 
addresses question not addressed by agency of original 
jurisdiction, Board must consider whether veteran has been 
prejudiced thereby).  As explained in more detail below, the 
preponderance of the evidence is against the veteran's 
claims.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The September 2002 VCAA notice was furnished to the veteran 
and his representative prior to the February 2003 RO decision 
that is the subject of this appeal.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran was provided with a January 2003 
VA examination, which confirmed that his pulmonary 
tuberculosis is inactive.  This and other relevant medical 
and X-ray evidence of record shows that the disease at issue 
is asymptomatic.  The same VA physician provided nexus 
opinions relating to the remaining three claims on appeal.  
The evidence is adequate to resolve all four issues; there is 
no duty to provide additional examinations or medical 
opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard, supra.

                                                    Factual 
Background 

A review of the veteran's service medical records indicates 
that, at a physical examination on his enlistment in the U.S. 
Coast Guard (USCG) Reserves in December 1942, his blood 
pressure was 120/76 and there was no albumin or sugar in his 
urine.  He was otherwise clinically normal.

On physical examination at the veteran's special temporary 
enlistment in the USCG in January 1946, his blood pressure 
was 128/78 and there was no albumin or sugar in his urine.  

The veteran was discharged from active service following a 
November 1946 Medical Board report which concluded that an 
in-service pleural effusion was tuberculous in origin and 
rendered him unfit for duty.  A copy of the veteran's 
discharge physical examination was not available for review.

A review of the veteran's post-service VA outpatient 
treatment records from December 1996 to December 1997 shows 
treatment for non-insulin dependent diabetes mellitus.

On VA general medical examination in January 1998, the 
veteran complained of occasional slight episodes of 
epigastric distress.  He reported that he had been diagnosed 
during active service with pulmonary tuberculosis (PTB) and a 
peptic ulcer, which had been treated with medication and 
improved.  His last treatment for PTB was in 1961.  He had 
first been treated for elevated blood pressure 15 years 
earlier and it was now under fairly good control.  Physical 
examination showed no evidence of external chest scarring 
with equal chest expansion bilaterally, clear and resonant 
breath sounds in the lungs, few inspiratory rhonchi, no 
evidence of cyanosis, orthopnea, or dyspnea, blood pressure 
of 134/80 sitting, 136/82 reclining, and 134/82 standing, a 
regular pulse, and essentially regular bowel sounds with no 
areas of tenderness or masses.  The VA examiner noted that 
the veteran was a non-insulin dependent diabetic.  The 
diagnoses included PTB under treatment for a recurrence in 
the past but now arrested hypertension under treatment, and a 
duodenal ulcer under treatment.

The veteran's service representative stated in November 1998 
that the veteran had been told in 1949 that medication 
prescribed for his PTB "would eventually cause" diabetes 
mellitus, peptic ulcer disease, and hypertension.  

On VA examination in April 1999, the veteran complained of a 
recent onset of a flu-like syndrome.  His reported history 
included hypertension, diet controlled diabetes mellitus, and 
peptic ulcer disease.  The VA examiner noted the veteran's 
in-service treatment for PTB, his subsequent hospitalizations 
for PTB in 1954 and 1960, and that he was on dietary control 
for diabetes mellitus.  Physical examination showed blood 
pressure of 140/84.  The VA examiner commented that the 
veteran's physical examination did not suggest chronic lung 
disease and recent x-rays showed no evidence of active PTB.  
The diagnoses included hypertension and diet controlled 
diabetes.

When the veteran filed his most recent claims in March 2002, 
he stated that his PTB was chronic and inactive.  He also 
stated that his service-connected PTB and medication 
prescribed to treat this condition had caused his diabetes 
mellitus, hypertension, and peptic ulcer disease.  And, in a 
November 2002 statement, the veteran's wife contended that, 
although the veteran's PTB was quiescent, "it never goes 
away" and recurred "with any serious illness."  

On VA PTB examination in January 2003, the veteran stated 
that, since being hospitalized in 1960, he had never had 
another incidence of recrudescent or reactivation of PTB.  
The VA examiner stated that he had reviewed the veteran's 
claims file and medical records.  This examiner noted that 
the veteran had received numerous chest x-rays at VA 
facilities that had shown granulomatous metastatic changes in 
the apices without acute alveolar infiltrates.  This examiner 
also stated that the veteran's last chest x-ray in December 
2002 showed stable changes compatible with granulomatous 
disease.  Physical examination showed an unlabored 
respiratory rate, no acute pharyngitis, an entirely clear 
chest to both auscultation and percussion, no findings of 
rales or rhonchi, normal diaphragmatic excursion, no dullness 
to percussion at the bases, and the anterior and posterior 
chest walls were non-tender with no scars identified.  The VA 
examiner stated that the veteran's PTB was inactive and 
clinically quiescent (or without symptoms).  The VA examiner 
also stated that the veteran's diabetes mellitus, 
hypertension, and prior ulcer disease were not related to the 
development of his tuberculosis or the treatment that he 
received for PTB with medication.  The diagnoses included 
primary PTB, sustained in 1947, with a long history of 
medical non-compliance to anti-tuberculosis drugs and 
resolution of the disease in 1960, hypertension, and diabetes 
mellitus.

Increased Rating for Pulmonary Tuberculosis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
Finally, in cases where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence).  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board observes that Public Law 90-493 repealed section 
356 of Title 38, United States Code that had provided 
graduated ratings for inactive tuberculosis. The repealed 
section, however, still applies to the case of any veteran 
who on August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  See 38 C.F.R. § 4.96(b) 
(2006). Where the repealed provision remains applicable, it 
should be mentioned in the discussion portion of all ratings 
in which these provisions are applied.  Id.

For veterans entitled to receive compensation for 
tuberculosis as of August 19, 1968, the general rating 
formula for inactive pulmonary tuberculosis (Diagnostic 
Codes 6701-6724) provides a 100 percent rating for two years 
after the date of inactivity, following active pulmonary 
tuberculosis.  Thereafter, for four years, or in any event to 
six years after the date of inactivity, a 50 percent rating 
is assigned.  Thereafter, for five years, or to 11 years 
after the date of inactivity, a 30 percent rating is 
assigned.  Following far advanced lesions diagnosed at any 
time while the disease process was active, a minimum 30 
percent rating is assigned.  Following moderately advanced 
lesions, but provided that there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, or 
other similar symptomatology, a 20 percent rating is 
assigned; otherwise, only a zero percent (non-compensable) 
rating is assigned.  The notes following the general rating 
formula for inactive pulmonary tuberculosis specify that the 
graduated 50 percent and 30 percent ratings, as well as the 
permanent 30 percent and 20 percent ratings, are not to be 
combined with ratings for other respiratory disabilities.  
See 38 C.F.R. §§ 4.96(b), 4.97 (2006).

Here, the RO granted service connection for active PTB in a 
March 1947 rating decision, evaluating it as 70 percent 
disabling effective February 6, 1947 (the day after the date 
of the veteran's discharge from active service).  Based on 
physical examination findings that the veteran's service-
connected PTB was inactive on the right side, in a January 
1949 rating decision, the RO reduced the evaluation to 10 
percent disabling effective March 1, 1949.  Following 
subsequent physical examination showing a flare-up of the 
veteran's service-connected PTB, the RO increased the 
evaluation to 100 percent disabling effective January 21, 
1958.  In a February 1959 rating decision, the RO concluded 
that the date of arrest for the veteran's service-connected 
PTB was February 16, 1959, and the graduated rating scale for 
inactive PTB was applicable.  The RO assigned the following 
ratings under Diagnostic Code 6723 to the veteran's service-
connected PTB:  a 100 percent rating from January 21, 1958 to 
February 15, 1961; a 50 percent rating from February 16, 1961 
to February 15, 1965; a 30 percent rating from February 16, 
1965 to February 15, 1970; and a zero percent (non-
compensable) rating from February 16, 1970.  Because the 
veteran was entitled to compensation for tuberculosis on 
August 19, 1968, these ratings are entitled to protection.  
See 38 C.F.R. § 4.96.

The Board finds that preponderance of the medical and X-ray 
evidence is against a finding of a history of far advanced 
PTB lesions.  With respect to the current status, there is no 
objective medical or X-ray evidence to show that the 
veteran's service-connected PTB has been symptomatic or 
productive of any functional impairment in recent years.  The 
medical evidence shows instead that the veteran's PTB was 
arrested at least as of 1959 or 1960 and there has been no 
recurrence of active tuberculosis since that time.  The VA 
examiner who saw the veteran in January 2003 noted that 
repeated chest x-rays showed changes compatible with 
granulomatous disease but no recurrence of active 
tuberculosis.  On physical examination in January 2003, the 
veteran's chest was entirely clear with no rales or rhonchi, 
no chest wall tenderness, and no lesions indicating active 
tuberculosis.  The VA examiner concluded that the veteran's 
primary PTB had resolved in 1960 and was currently inactive 
and clinically without symptoms.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a compensable disability rating for the veteran's 
PTB.  

There is no objective evidence showing that the veteran's PTB 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As the VA examiner stated in January 2003, the 
veteran has not been hospitalized for treatment of PTB since 
1960.  There is no evidence that the veteran's PTB has 
otherwise rendered impractical application of the regular 
schedular standards.  As indicated above, the veteran's PTB 
has been quiescent for many years.  Accordingly, the Board 
finds that a referral for consideration of an extraschedular 
rating is not warranted.

The Veteran's Service Connection Claims

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including diabetes 
mellitus, hypertension, and peptic ulcer disease, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) for secondary service connection on the basis of 
the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

The Board observes that the service medical records are 
negative for any findings that were attributed to diabetes 
mellitus, hypertension, or peptic ulcer disease.  There is no 
medical evidence of any of these disorders within one year of 
service or for many years thereafter.  There is no competent 
evidence of record of a medical nexus between active service 
and his currently diagnosed diabetes mellitus, hypertension 
or peptic ulcer disease.  As explained below, the only 
competent nexus opinion weighs against such a causal link.  
Thus, service connection for diabetes mellitus, hypertension, 
or peptic ulcer disease is not warranted on a direct 
incurrence or presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309; Boyer, 
supra; Mercado-Martinez, supra; Cuevas, supra.

The earliest treatment for the veteran's claimed peptic ulcer 
disease occurred on or about January 1998, or more than 50 
years after his separation from active service in February 
1947, when the VA examiner diagnosed a duodenal ulcer.  In 
this regard, the Board observes that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Although the veteran asserted in 
January 1998 that he had been diagnosed with a peptic ulcer 
while on active service in 1946, this assertion is not 
supported by a review of his available service medical 
records.  The Board notes that the mere transcription of 
medical history does not transform the information in to 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  Grover v. West, 12 
Vet. App. 109, 112 (1999).  In this case, the VA examiner in 
January 2003 also noted the claimed history but merely 
referred to the veteran's "prior ulcer disease".  Moreover, 
his assertion that physicians diagnosed peptic ulcer disease 
during service decades ago or opined that it is the result of 
his PTB , to include treatment that he has received for the 
latter service-connected disease, filtered through a lay 
person's sensibilities, is simply too attenuated and 
inherently incredible to constitute competent medical 
evidence.  See Carbino v. Gober, 10 Vet. App. 69, 77 (1997), 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Veterans Court, citing its decisions in Swann v. Brown, 5 
Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The VA and Board may not, however, 
simply disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  Here, the history reported by the veteran on 
examination is contradicted by the record; therefore, to the 
extent that the examiner's opinion can be read as an opinion 
of a nexus to service, it is not competent evidence.  Id.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible if the Board rejects the statements of the 
veteran). 

Turning next to the claim for secondary service connection 
for peptic ulcer disease, to include a duodenal ulcer, the RO 
obtained an opinion from a VA physician for the purpose of 
addressing the contended causal relationship.  The VA 
examiner in January 2003 specifically ruled out any medical 
nexus between this claimed disability and the veteran's 
service-connected pulmonary tuberculosis.  There is no 
contrary competent evidence of record.  

The medical evidence of record also shows that the veteran's 
earliest treatment for diabetes mellitus occurred in 1996, or 
almost 50 years after service separation.  And the earliest 
treatment for hypertension occurred in January 1998, again 
decades after service.  This negative evidence weighs against 
the veteran's claims.  See Maxson, supra.  The Board 
acknowledges the veteran's continuing post-service treatment 
for diabetes mellitus and hypertension.  However, none of the 
veteran's post-service examiners related either his currently 
diagnosed diabetes mellitus or hypertension to service or any 
incident of active duty, nor have they suggested that either 
disease was caused or aggravated by service-connected PTB.  
Following comprehensive examination of the veteran and review 
of the claims file and medical records, the VA examiner in 
January 2003 conclusively ruled out any medical nexus between 
the veteran's currently diagnosed diabetes mellitus and 
hypertension and his service-connected PTB or the treatment 
that he received for PTB.

With respect to the veteran's assertion that physicians have 
told him that he incurred diabetes mellitus and hypertension 
as a result of his service-connected PTB or the treatment 
that he received for this disease, as noted above, any such 
statement, filtered through a lay person's sensibilities, is 
simply too attenuated and inherently incredible to constitute 
competent medical evidence.  Carbino, supra; Robinette, 
supra.

The only indication of a causal link between any of the 
disabilities at issue and service or to pulmonary 
tuberculosis is the veteran's assertions of such 
relationships.  The veteran's wife has also essentially 
concurred with his assertions.  However, as lay persons, 
neither the veteran nor his wife is competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders.  Accordingly, the lay statements are entitled to 
no probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In summary, the Board finds that the preponderance of the 
evidence is against a finding of a history of far advance 
pulmonary tuberculosis lesions.  The medical evidence dated 
in recent years fails to show that the veteran's pulmonary 
tuberculosis is currently active, symptomatic or productive 
of functional impairment.  The Board also finds that, without 
any objective medical evidence showing that diabetes 
mellitus, hypertension, or peptic ulcer disease was incurred 
during or within one year of service, or any medical evidence 
relating these conditions to the veteran's period of service 
or to his service-connected pulmonary tuberculosis, service 
connection for diabetes mellitus, hypertension, or peptic 
ulcer disease is not warranted on a direct or secondary 
service connection basis.  See Allen, supra.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).













ORDER

Entitlement to compensable rating for pulmonary tuberculosis 
is denied.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected pulmonary 
tuberculosis, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected pulmonary 
tuberculosis, is denied.

Entitlement to service connection for peptic ulcer disease, 
to include as secondary to service-connected pulmonary 
tuberculosis, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


